Title: To James Madison from Sylvanus Bourne, 20 January 1802
From: Bourne, Sylvanus
To: Madison, James


					
						Duplicate
						Sir!
						Consular Office of the United States of America January 20th. 1802.
					
					I would hereby beg leave to call your attention to a subject materially interesting to the 

Commerce of the United States with this country by representing to you that our Citizens are obliged 

to pay aditional duties on their importations from & exportations to this Country over & a bove, what 

is paid by any of the European Nations which have intercourse herewith—making according to the 

            	best  information I have been able to draw from the Arcana of their Commercial laws & 

practices a difference of One & an half to two Pr. Ct. against the Citizens of the United States.
					This difference appears to arise from a positive or constructive right claimed by the West 

India Company to certain duties on the American commerce—as they see fit to include the US in the 

term America used in their Charter construing that to comprize our Country as well as their own 

American West India possessions.  I am led to think it must be mere constructive right with which the 

Govt. from necessity or policy indulges them—Seeing that as the time they received their Charter. 

The U. S were Colonies of Great Britain & no positive right could have been given them over a 

commerce that was not then allowed but under very circumscribed conditions.
					If the Government here is under obligations or in debt to their West India Company I do not 

altogether see the propriety of their taxing our Country to discharge it: it appears to me to be 

equally humiliating to our National Character as it is injurious to the Commercial Interest of 

our Citizens that after we had become a free and independent Nation we should be treated as 

Colonies of Holland by having our commerce made tributary to a mere Corporate body or 

Commercial society thereof.
					This practice is also in apparent contravention of our treaty with this Country (which 

expressly stipulates that our trade  Shall  be  placed on a footing with that of the most 

	favored  Nations), as it Exposes us to the weight of the difference just explained a bove 

what is paid by any other Nation so that we pay not only to the West India Company but also to 

the National Customhouse while others pay only to the latter: it has also been Represented to 

me that in addition to the injury we receive in the case alluded to our Navigation also Subject (& 

probably from the same Cause) to greater Charges on entry and clearance than what is paid by 

the Vessels of the European powers.  These unitedly bear heavy on our trade and require a 

due explanation & remedy if it be possible to obtain such
					I am aware that as there is so little reciprocity in the Commerce between the two 

countries that ours does not possess the full force of those means of bringing this Govt. to terms 

which it would have was there a more active Commerce from this Country to the U. States in their 

own Ships & on their own Capitals.  I am however induced to believe from that friendly disposition 

which this Govt. has ever Shewn towards that of the U. States that an Explicit & firm Representation 

on this subject on the part of our Govt. would have a good effect towards procuring the desired 

relief & particularly as the Restoration of the Wt. Indian colonies by the peace to the Company here 

Will amply Supply the deficit which may accrue to it from the loss of those duties they have been 

accustomed to receive from the trade of the U. States  I have to Sollicit your full Instructions on this 

Matter & am with the greatest Respect Your obed. Servt.
					
						S Bourne
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
